Appeal by the defendant from a judgment of the County Court, Nassau County (Honorof, J.), rendered February 14, 2002, convicting him of unauthorized use of a vehicle in the second degree, criminal possession of stolen property in the third degree, criminal possession of stolen property in the fourth degree (six counts), grand larceny in the fourth degree (four counts), and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence was legally insufficient to establish his guilt on the charge of grand larceny in the third degree because the People failed to prove that the value of the stolen vehicle exceeded $3,000 (see Penal Law § 155.35). The contention is without merit because the defendant was not charged with grand larceny regarding the theft of the subject vehicle, but rather, was charged with criminal possession of stolen property in the third degree (see Penal Law § 165.50). Assuming that the defendant’s contention is that the People failed to prove his guilt of criminal possession of stolen property in the third degree for the above-stated reason, it is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Smith, 285 AD2d 480 [2001]; People v Robinson, 244 AD2d 363 [1997]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the value of the stolen car as exceeding $3,000, and to establish the defendant’s guilt of criminal possession of stolen property in the third degree, beyond a reasonable doubt (see Penal Law § 165.50; People v Williams, 74 NY2d 675 [1989]; People v Smith, supra; People v Robinson, supra; People v Adams, 198 AD2d 545 [1993]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
*700The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Altman, J.P., Smith, H. Miller and Mastro, JJ., concur.